                                                                                 USDCSDNY
                                                                            f
                                                                            I
                                                                                 l)OCUMENT
                                                                                 ELECTRONICALLY Fl£ED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 DOC#:
                                                                                         ----------
                                                                                 DATE.FILl!J: \\-L.-1-laf
--------------------------------------------------------------- X

BRET Q. YOUNG,
                                                                                STIPULATION OF
                                                             Plaintiff,         CONFIDENTIALITY
                                                                                AND PROTECTNE
                              -against-                                         ORDER

THE CITY OF NEW YORK, POLICE OFFICER JOSEPH                                     19-CV-5738 (AKH) (OTW)
OTTAVIANO,           POLICE        OFFICER      MATTHEW
CAPOBIANCO, and POLCE OFFICERS JOHN DOES 1-
6, in their individual and official capacities,

                                                         Defendants.

----------------------------------------------------------------------- X



                 WHEREAS, the parties intend to produce certain documents pursuant to Rules

26, 33 and 34 of the Federal Rules of Civil Procedure that the parties deem or may deem to be

confidential, private, subject to an applicable privilege, or otherwise inappropriate for public

disclosure;

                 WHEREAS, the parties object to the production of those documents unless

appropriate protection for their confidentiality is assured;

                 WHEREAS, good cause exists for the entry of an order pursuant to Rule 26( c) of

the Federal Rules of Civil Procedure;

                 NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

and between the attorney for Plaintiff and Defendants as follows:

                 1. This Matter shall mean Bret          O. Young v. The City of New York, et al., 19-
CV-5738 (AKH) (OTW).

                 2. As used herein, without waiving the right to later interpose objections

concerning these documents, "Confidential Materials" shall mean:
(A) New York City Police Department ("NYPD") employment/personnel and

      disciplinary-related records, including performance evaluations, and records

      of investigations regarding the conduct of Members of Service of the NYPD

      conducted by the NYPD, or other agencies;

(B) Any other disciplinary histories or other records from Civilian Complaint

      Review Board, . Internal Affairs Bureau, other New York City Police

      Department divisions or any other governmental agency for the individual

      Defendants;

(C) NYPD training materials, including, but not limited to documents, directives,

      operation orders, command level orders and lesson plans;

(D) Any NYPD documents produced as part of municipal liability discovery;

(E) Full names and contact information of non-party individuals and/or

      witnesses;

(F) Any video taken with a New York City Police Department issued camera or

      by a member of New York City Police Department;

(G) Any documents pertaining to plaintiff obtained pursuant to unsealing

      releases under New York Criminal Procedure Law§§ 160.50 and 160.55;

(H) Plaintiff's medical records; and

(I)   Other documents and information that may in good faith, during the

      pendency of this litigation, be designated "Confidential Materials" by the

      parties or the Court.




                                 2
               3. The documents and information as defined in Paragraph 2 shall not be deemed

"Confidential Materials" to the extent, and only to the extent, that they are: (a) obtained from

sources other than the producing party, or (b) are otherwise publicly available.

               4. The parties shall designate in good faith particular documents "Confidential

Materials" by labeling such documents "Confidential" and/or by designating such documents by

bates number in a writing directed to opposing counsel.

               5. The parties shall have a reasonable time to inspect and designate as

"Confidential Materials" documents sought from third parties.

               6.      Any documents produced by a non-party pursuant to a subpoena in this

Matter and that are designated as Confidential Materials by the parties shall be governed by the

terms of this Stipulation of Confidentiality and Protective Order.

               7.      The parties reserve the right to designate any document confidential

pursuant to this agreement if necessary after production of such documents.

               8.      Inadvertent production of any document or information which is

privileged, confidential, and/or was prepared in anticipation of litigation, is otherwise immune

from discovery, shall not constitute a waiver of any privilege or confidentiality or of another

ground for objecting to discovery with respect to that document, or its subject matter, or the

information contained therein, or of the disclosing party's right to object to the use of any such

document or the information contained therein during any proceeding in this litigation or

otherwise.

               9.      If a party objects to the designation of particular documents as

"Confidential Materials," that party shall state such objection in writing to the designating party,

and the parties shall endeavor in good faith to resolve such an objection. If such an objection



                                                 3
cannot be resolved, then, within fifteen (15) days ofreceiving the response to the objection to the

material's classification as confidential, the objecting party shall seek judicial intervention. Any

such materials or information shall remain confidential until the parties resolve the objection or

there is a resolution of the designation by the Court.

               10.      Confidential Materials may not be used for any purpose other than for the

preparation or presentation of this Matter.

               11.      The parties shall not disclose the Confidential Materials to any person

other than a party, an attorney of record for that party, or any member of the staff of that

attorney's office, except under the following conditions:

               a. Disclosure may be made only if necessary to the preparation or presentation of

                     the party's case in this Matter, to those individuals described in the

                     subparagraphs below.

               b. Disclosure before trial may be made only to a party, to an expert who has been

                     retained or specially employed by a party's attorney in anticipation of

                     litigation or preparation for this Matter, to a witness at deposition, or to the

                     Court.

               c. Before any disclosure is made to a person listed in subparagraphs (a) and (b)

                     above (other than to the Court), the disclosing party's attorney shall provide

                     each such person with a copy of this Stipulation of Confidentiality and

                     Protective Order for review, and such person shall consent in writing, in the

                     form annexed hereto as Exhibit A, not to use the Confidential Materials for

                     any purpose other than in connection with the prosecution of this case and not




                                                  4
                     to further disclose the Confidential Materials except in testimony taken in this

                     case.

               12.      Deposition testimony concerning any Confidential Materials which

reveals the contents of such materials shall be deemed confidential, and the transcript of such

testimony, together with any exhibits referred to therein, shall be separately bound, with a cover

page prominently marked "CONFIDENTIAL." Such portion of the transcript shall be deemed to

be Confidential Materials within the meaning of this Stipulation of Confidentiality and Protective

Order.

               13.      If any paper which incorporates any Confidential Materials or reveals the
                                                                                   --1,~~
contents thereof is filed in this Court, those portions of the papers shall bt- 6k~.J d?11   iillil~   in

accordance with the rules of the District Court in which the Matter is filed and/or the Individual

Rules of the judge to whom the papers are directed.

               14.      Where the confidential information is not material to issues addressed in

court submissions and the parties agree in writing that the redaction of personal, confidential

and/or identifying information would be sufficient to protect the interests of parties or non-

parties, the parties may file redacted documents without further order of the Court.

               15. Within 30 days after the termination of this Action, including any appeals, the

"Confidential Materials," including all copies, notes, and other materials containi~z:;f       r,~
to information derived therefrom (other than the Court's cop!f¾~erials), shall be
                                                                                         ~
returned to the producing party's attorneys or, upon the producing party's attorneys' consent,

destroyed, and all persons who possessed such materials shall verify their return or destruction

by affidavit furnished to defendants' attorney; except that counsel shall retain one copy of the

Confidential Materials, and any Confidential Materials containing attorney work product, to the



                                                   5
extent required to comply with applicable law or regulation, so long as appropriate and

reasonable safeguards (at least as stringent as those used to protect plaintiffs own information of

like nature) are imposed to prevent the use of the Confidential Materials for any other

purpose. Confidential Materials which were uploaded to a database or review platform,

including any backups, and which cannot reasonably be deleted, must be quarantined and

secured to prohibit access to the Confidential Materials.

               16.     Nothing in this Stipulation of Confidentiality and Protective Order shall be

construed to limit the parties' use of their own Confidential Materials in any manner.

               17.     This Stipulation of Confidentiality and Protective Order will survive the

termination of the litigation and will continue to be binding upon all persons to whom

Confidential Materials are produced or disclosed. All documents or information that have been

deemed confidential pursuant to this order, including all copies and non-conforming copies

thereof, shall remain confidential for all time. Once the Matter has been resolved, including all

appeals, the Confidential Materials, including all copies and non-conforming copies thereof,

shall not be used by Plaintiff, or anyone receiving confidential documents pursuant to paragraph

10 herein, for any purpose without prior Court approval.

               18.     This Stipulation of Confidentiality and Protective Order shall be binding

upon the parties immediately upon signature and shall be submitted to the Court for entry as an

Order.

               19.     The terms of this Stipulation of Confidentiality and Protective Order shall

be binding upon all current and future parties to this Matter and their counsel.




                                                 6
NEWMAN FERRARA, LLP            JAMES E. JOHNSON
Attorneys for P1aintf          Corporatipn Counsel of fhe City of New
1250 Broadway, 27 ·Floor       York
_New York, NY10001             Attorney for Defendant City afNew York
                               100 Church Street, Rm. 3-194
                               New York, New York l 0007


                               By~



                               SO ORDERED/     ~     <le,   ~
                                            /c,~z,.




                           7
                                           EXHIBIT A

The undersigned hereby acknowledges that s/he has read the Stipulation of Confidentiality and

Protective Order dated _ _ _ _ _ 20 I 9, entered into the Matter entitled Bret O. Young v. The

City of New York, et al., 19-CV-5738 (AKH) (OTW), and understands the terms thereof. The

undersigned agrees not to use the Confidential Materials defined therein for any purpose other

than in connection with the prosecution of this case, and will not further disclose the Confidential

Materials except in testimony taken in this case.




Date: - - - - - - - - -                                 Signature: _ _ _ _ _ _ _ _ _ _ __



                                                        Print Name: _ _ _ _ _ _ _ _ _ __



                                                        Occupation: _ _ _ _ _ _ _ _ _ _ __




                                                    8
